September 7, 2012 Justin Dobbie Legal Branch Chief Securities and Exchange Commission Washington, D.C. 20549 Re: Seven Arts Entertainment Inc. Revised Preliminary Proxy Statement on Form 14A Filed August 24, 2012 File No. 001-34250 Dear Mr. Dobbie: Enclosed please find a revised version of the Form 14A for your review.Regarding the comments in your letter of September 5, 2012: General 1.Please update your financial statements as appropriate in compliance with Rule 8-08(b) of Regulation S-X. Response:The Company meets the requirements of Rule 8-08(b)(1) and (3).In respect of Rule 8-08(b)(2), the Company is in the process of preparing its financial statements for the fiscal year ended June 30, 2012 and the audit by the Company’s independent registered public accounting firm of such statements for their inclusion in the Company’s Annual Report on Form 10-K and other required filings is also in process.Management reasonably and in good faith expects the Company to report income from continuing operations attributable before taxes for the fiscal year ended June 30, 2012.In connection therewith, attached hereto is management’s unaudited, consolidated profit and loss statement for the Company’s fiscal year ended June 30, 2012.As sometimes occurs during an audit process, profit and loss statements prepared by management undergo material changes between the date of their initial, internal preparation and completion by a company’s independent registered public accounting firm of the audit process. Proposal No. 1, page 6 2.We note that you recently completed a 1 for 70 reverse stock split.Please revise here and elsewhere in the proxy statement as appropriate to discuss the specifics of the split, including the reason for the split and whether and to what extent it was previously approved by stockholders.Please also disclose the number of shares of common stock outstanding after the consummation of the split. Seven Arts Entertainment Inc. 8439 Sunset Blvd., Fourth Floor West Hollywood, CA 90069 Tel: (323) 372-3080 Email: phoffman@7artspictures.com Justin Dobbie September 7, 2012 Page 2 Response:Please see revisions in the attached 14A Proposal No. 1, which we believe responds to these comments. We appreciate the Securities and Exchange Commission approval of this Form 14A so that it can be completed and distributed to stockholders at the earliest possible date. Very truly yours, Peter M. Hoffman Enclosure Cc:Elaine New Randy Katz Seven Arts Entertainment Inc. 8439 Sunset Blvd., Fourth Floor West Hollywood, CA 90069 Tel: (323) 372-3080 Email: phoffman@7artspictures.com September 11, 2012 Seven Arts Entertainment, Inc. (Formerly Seven Arts Pictures, Plc) Consolidated Statements of Operations For the Years Ended June 30, 2012 and 2011 Management Prepared Year Ended June 30, Revenue: (unaudited) (audited) Film revenue Post production revenue - Fee related revenue - related party - Total revenue Cost of revenue Amortization and impairment of film costs Cost of post production Other cost of revenue Cost of revenue Gross profit ) Operating expenses: General and administrative expenses Bad debt expense Total operating expenses Income from operations ) Non-operating income(expense) Other income Change in fair value of contingent consideration ) - Interest expenses ) ) Interest income - Total non-operating income (expense) ) Income/(loss) before taxes ) Change in debt derivative - ) ) Provision for income tax (benefit) ) - Net income (loss) ) Comprehensive income (loss): Net income (loss) ) Foreign exchange translation gain (loss) ) ) Comprehensive income (loss) ) Weighted average number of ordinary shares used in the profit (loss) per share calculation: Basic Diluted Basic profit/ (loss) per share #DIV/0! Diluted profit/ (loss) per share #DIV/0! The accompanying notes are an integral part of these consolidated financial statements.
